Citation Nr: 1626048	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  12-33 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than a personality disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Coast Guard from July 1970 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 decisional letter and a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that the Veteran requested a Travel Board or videoconference hearing, with a preference for the hearing that could be scheduled first, in his November 2012 VA Form 9.  A January 2013 letter informed the Veteran that he was scheduled for an April 2013 Board videoconference hearing.  However, he later withdrew his request for a hearing in a February 2013 statement.  As such, there are no outstanding Board hearing requests.

The Board also notes that additional evidence was associated with the claims folder after the two September 2012 statements of the case.  This evidence includes VA treatment records dated from February 2008 to May 2016; a March 2016 treatment record from the SMH Imaging Center; treatment records from the Slidwell Memorial Hospital and SMH Imaging Center dated from May 2009 to February 2016; and an August 2013 letter from Dr. N.  However, the Veteran waived the AOJ's initial consideration of this evidence.  38 C.F.R. § 20.1304(c).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.
The Board notes that the Veteran's service connection claim for depression was previously considered and denied in a July 2006 rating decision.  As such, the RO has adjudicated the issue as whether new and material evidence has been submitted to reopen the claim.  However, the evidence associated with the claims file since the issuance of the July 2006 rating includes service personnel records.  See May 2011 National Personnel Records Center (NPRC) response.  The Veteran contends that his depression is related to racial discrimination that he experienced during service. See May 2011 Statement in Support of Claim.  The Board notes that a December 1972 STR stated that the Veteran had difficulty adjusting to the regimen of the Coast Guard and had been counseled on numerous occasions.  At that time, the Veteran reported that his superiors were prejudiced against him as a result of his race.  The additional service personnel records relate to these issues as they documented periods that the Veteran had been AWOL (absent without leave) and noted that he was given restrictions during authorized liberty.  Consequently, these records are pertinent to the Veteran's claim.  

Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  Thus, new and material evidence is not needed to reopen a previously denied claim when relevant personnel records and/or any other relevant service department records are received after a prior final denial.  The claim is instead reviewed on a de novo basis.  In light of the relevant official service department records received after the July 2006 rating decision, the Veteran's service connection claim for depression will be reviewed on a de novo basis.

The Board also notes that the Veteran was previously denied entitlement to service connection for an immature personality disorder in a February 1974 rating decision as the disorder was considered to be a constitutional or developmental abnormality.  However, as the Veteran's service connection claims for depression and PTSD arise from different diagnoses, these claims will be considered separate and distinct from the Veteran's previous service connection claim for a personality disorder.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In addition, the Veteran's service connection claims for depression and PTSD have been adjudicated separately by the RO.  However, the United States Court of Appeals for Veterans Claims (Court) has held that service connection claims for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has framed the issue as entitlement to service connection for a psychiatric disorder other than a personality disorder, to include PTSD and depression.

In addition, the RO previously considered and denied the issue of entitlement to service connection for diabetes mellitus in an October 2008 rating decision.  However, additional service personnel records were later received in May 2011 and June 2011.  These records documented that the Veteran had service in Guam from October 4, 1970 to November 20, 1970.  Thus, these official service department records relate to the Veteran's contention that he was exposed to herbicides during his service in Guam.  As these records are relevant to the Veteran's claim, the Board will reconsider the issue of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, without the requirement of submission of new and material to reopen the claim.  See 38 C.F.R. § 3156(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a psychiatric disorder other than a personality disorder, to include PTSD and depression, and entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a final May 1997 decision, the Board denied the Veteran's service connection claim for a low back disorder.

2.  In a January 2003 decisional letter, the RO declined to reopen the Veteran's previously denied claim of entitlement to service connection for a low back disorder.  The Veteran was notified of the decision and his appellate rights, but he did not appeal or submit new and material evidence within the one-year period thereafter.

3.  In an unappealed January 2010 decision, the Board denied the Veteran's claim of service connection for a low back disorder.

4.  The evidence received since the January 2010 Board decision is cumulative and redundant of the evidence of record at that time, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The January 2010 Board decision that denied the Veteran's claim of entitlement to service connection for a low back disorder is final.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2015). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements were met in this case by a January 2011 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claim in February 2011.  The letter also described what the evidence must show to constitute new and material evidence.  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  In this case, VA fulfilled its duty to assist the Veteran by obtaining the Veteran's service treatment records, and all relevant, identified, and available post-service treatment records.  The Board also notes that the Veteran reported receiving Social Security Administration (SSA) disability benefits.  See April 2016 Statement in Support of Claim.  However, there is no indication from the Veteran's report or the other evidence of record that these records are relevant to his service connection claim for a low back disorder.  The Board therefore finds that it is unnecessary to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1323 (Fed. Cir. 2010) (determining that there is no duty to obtain SSA records when there is no evidence that they are relevant).

The Board acknowledges that the Veteran was not provided with a VA examination in conjunction with his claim to reopen his previously denied claim for entitlement to service connection for a low back disorder; however, an examination is not warranted as the claim is not reopened herein.  See 38 C.F.R. § 3.159(c)(4)(iii).  Accordingly, VA is not required to provide the Veteran with a VA examination in conjunction with his claim to reopen entitlement to service connection for a low back disorder.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

The Veteran's service connection claim for a low back injury was initially denied in a March 1973 "Disallowance Disability or Death Claim" (VA Form 21-523) due to a failure to report for an examination.  In a March 1973 letter, the Veteran was informed of this determination and that no further action would be taken unless he returned the portion of the letter indicating that he was willing to report for an examination.  Upon receipt of this notification, an examination would be scheduled and the Veteran's claim would be reconsidered.  The Veteran submitted his response that he was willing to attend an examination in April 1973.  A subsequent October 1973 letter informed the Veteran that his claim had been denied as a result of his failure to report for his scheduled examination.  The Veteran was also notified that he could submit a statement informing VA of his willingness to report for an examination.  

Within one year of that decision, the Veteran submitted treatment records from Dr. L., dated from February 1989 to October 1990.  The RO reconsidered and denied the Veteran's claim in a July 1993 rating decision, finding that his low back disorder did not manifest in service and was not otherwise related to service.  A July 1993 letter notified the Veteran of the decision and his appellate rights.  Less than one year later in August 1993, the Veteran requested a hearing regarding the July 1993 rating decision's denial of his low back service connection claim.  After a March 1994 hearing was conducted, a March 1994 Hearing Officer decision reconsidered and denied the Veteran's claim.  He was informed of this decision and his appellate rights in a June 1994 letter.  The Veteran appealed the decision, and his claim was denied by the Board in a May 1997 decision.  The Board found that there was no nexus between the Veteran's current low back disorder and service.  The Veteran did not appeal this decision.  Therefore, the May 1997 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

The Veteran requested to reopen his claim in September 2002.  However, a January 2003 letter notified the Veteran that his claim was denied as a result of his failure to submit requested evidence.  This letter included his appellate rights.  The Veteran did not appeal this decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the issuance of the decision.  Therefore, the January 2003 determination is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2015).

Following a September 2004 request to reopen his previously denied claim, the RO denied the claim in a February 2005 rating decision.  The Veteran was notified of the decision and his appellate rights in a February 2005 letter.  The Veteran then appealed this rating decision, and the issue was reopened and remanded by the Board in a March 2009 decision.  The Board then denied the claim on its merits in a January 2010 decision, finding that the Veteran's low back disorder was not incurred in service.  As the Veteran did not appeal the January 2010 Board decision, the decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

At the time of the January 2010 Board decision, the evidence of record included the Veteran's statements; his service treatment records; VA treatment records dated from April 1981 to April 2008; private treatment records dated from February 1992 to May 2008; records from Dr. L. dated from March 1989 to October 1990; records from the Humana Hospital New Orleans dated from March 1992 to July 1992; a May 1993 VA general medical examination; records from the Occupational Health Center dated from February 1986 to July 1988; records from the St. Bernard Physical Therapy Center dated from September 1983 to October 1985; a March 1994 Decision Review Officer (DRO) hearing transcript; a September 2004 letter from Dr. L; records from Delta MRI dated from April 2004 to February 2006; a September 2009 DRO hearing transcript; a March 2008 letter from Dr. N.; a February 2009 Board hearing transcript; a May 2009 statement from the Veteran's wife; an April 2009 letter from Dr. L.; and a May 2009 VA examination.

The Veteran's service treatment records (STRs) reveal that his spine was noted to be normal on the June 1970 entrance examination.  In July 1970, an STR noted an impression of lumbar spine strain.  The Veteran reported having lumbar spine pain for two weeks after lifting a pool table.  See August 1970 STR.  The Veteran also reported having recurrent lumbar spine pain in September 1972.  The STRs additionally contain an undated lumbar spine x-ray report that noted normal results.  At the time of the December 1972 separation examination, no abnormalities were noted in the Veteran's spine.

The record shows that after service, the Veteran experienced several injuries at work.  In September 1983, a record from the St. Bernard Physical Therapy clinic reported that he fell on the stairs at work and landed on his back.  The Veteran later injured his back while at work in August 1985 while moving heavy boxes.  See October 1985 Gilmore Chiropractic Clinic treatment record.  A subsequent February 1986 treatment record from the Occupational Health Center noted a diagnosis of cervical strain as a result of a bus garage door coming down on the Veteran's head.  In July 1987, the Veteran complained of low back pain after slipping and falling on a bus landing in a seating position.  See July 1987 Occupational Health Center treatment record.  The diagnosis was contusion in the low back and mid back region.  No permanent disability was anticipated.  The report associated with an August 1987 x-ray of the lumbar spine stated that there was no evidence of fracture, dislocation, arthritic changes, spondylolisthesis, or spondylosis.  There was also no loss of the usual lumbar curve.  The same results were reported in a later September 1988 x-ray report for the lumbar spine.  At this time, the Veteran was diagnosed with a contusion in the lower back after he slipped and fell in oil and grease.

In February 1989, Dr. L. stated that the Veteran had low back pain that radiated into his right leg; bilateral leg stiffness, neck pain, head pain, and neck stiffness.  Dr. L. noted that these problems had their onset in September 1988, and they were the consequences of a job-related injury.  After the Veteran received a CAT scan, MRI, and EMG, it was determined that he had a bulging disc.  Dr. L noted that the Veteran had experienced a previous work-related injury in 1986 when a door came down on the Veteran's head at a bus garage.  The diagnoses were lumbar sprain and suspected lumbar herniated disc.

The Veteran later sought treatment from Dr. R. in February 1992 after experiencing low back pain while lifting heavy items at work.  At that time, he informed Dr. R. that he had also injured his back three years ago on the job.  The Veteran reported that Dr. L. had recommended surgery when this injury occurred.  A March 1992 MRI revealed disc herniation at L4-5, a slight posterior bulge of the L5-S1 disc to the right side, and degenerative changes at both the L4-5 and L5-S1 disc.  A March 1992 examination also found that the Veteran had sciatica in the right lower extremity.  In April 1992, an EMG study indicated involvement of the right L5 nerve root.  The Veteran underwent a wide decompression partial hemilaminectomy in July 1992.  Following the surgery, an April 1993 VA x-ray of the lumbar spine noted mild narrowing the lumbar spine disc space.  During the May 1993 VA examination, the diagnosis was post-operative lumbar laminectomy.  In April 2004, the impression from a lumbar spine MRI stated that the Veteran had desiccation of the L4-L5 and L5-S1 disc spaces; and slight to mild facet joint degenerative change.  See April 2004 Delta MRI treatment record.

During the March 1994 DRO hearing, the Veteran contended that his principal back injury occurred when he lifted the pool table in 1970.  The Veteran stated that he had continuous pain and problems with his back since the 1970 injury occurred.  He also described the post-service work injuries as aggravations of his service injury.  During his September 2006 DRO hearing, the Veteran reported that his back had never improved after the in-service injury.  The Veteran testified that he sought treatment at VA for his back throughout the 1970's after his discharge in 1972.  His representative asserted after the in-service injury, there was possibility for the Veteran to reinjure his back.  The Veteran also testified that Dr. L. was not aware of the problems that the Veteran had experienced in the military when he made the February 1989 statement that the Veteran's back problem had its onset in September 1988.

A November 2002 VA treatment record stated that the Veteran had back symptoms status post trauma in the military lifting a heavy table.  In April 2009, Dr. L. opined that it was as likely as not that the Veteran's back condition began in service as the pool table injury likely started the degenerative process.  In September 2009, Dr. L. noted that the Veteran had reinjured his back in 1992 after the 1970 service injury, and he found that the 1970 injury contributed to his current complaints.  The May 2009 VA examiner opined that the Veteran's lumbar spine condition was not caused by or a result of a minor back injury in 1970.  The examiner noted that the Veteran had experienced numerous workers compensation injuries when his nervous system was already vulnerable from diabetes.  According the examiner, the MRI of the Veteran's lumbar spine from the time of his 1992 surgery demonstrated that his injuries were fresh rather than 22 years old.

As noted above, the Veteran's claim was most recently denied in a January 2010 Board decision.  The evidence received after the January 2010 Board decision includes the Veteran's statements; VA treatment records dated from July 1981 to May 2016; service personnel records; private treatment records dated from October 2009 to June 2011; an April 2010 letter from Dr. N.; records from Dr. N. dated from May 2008 to May 2009; records from the NorthShore Regional Medical Center dated from November 2008 to December 2008; a March 2016 treatment record from the SMH Imaging Center; treatment records from the Slidwell Memorial Hospital and SMH Imaging Center dated from May 2009 to February 2016; and an August 2013 letter from Dr. N.  

As discussed above, the record shows that additional service personnel records were received after the January 2010 Board decision.  However, the personnel records only present information related to administrative matters, such as where the Veteran was stationed during service and infractions that occurred while on active duty.  Thus, these records are not relevant to the Veteran's low back disorder claim.  As a result, the Board finds that the provisions of 38 C.F.R. § 3.156(c) do not apply to the facts of this case and that the Veteran's claim should not be reconsidered on this basis.

The records received after the January 2010 Board decision show that the Veteran continued to receive treatment for low back problems.  A May 2013 MRI of the lumbar spine from Dr. R. noted an impression of degenerative disc changes and facet arthropathy; and soft disc protrusion asymmetrically towards left of midline at L4-L5.  However, the record does not reflect any new evidence relating to a nexus between the Veteran's low back disorder and service.  The Board notes that the Veteran highlighted an entry from a March 2016 VA treatment record stating that the Veteran had visited an anesthesia pain clinic with medical records from 1970 to show a physician that his back pain existed as early as 1970.  The record added that he needed to be referred to a pension/compensation doctor.  However, this record merely summarized the Veteran's intention for the record to be used in support of his claim.  No opinion regarding the records presented by the Veteran was documented.

The Veteran continues to assert that his low back disorder is related to his in-service injury.  He also contends that his in-service injury left him more susceptible to injuring his back after service.  See November 2012 VA Form 9.  The Board finds that that these contentions are cumulative of the assertions that were previously of record.  In addition, these statements are not material as the Veteran is not competent to provide a probative opinion as to the etiology of his current low back disorder.  That particular inquiry is within the province of trained medical professionals as it involves a complex medical issue.  See Jandreau v. Nicholson, 492 F .3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board.").  While the Board acknowledges the Veteran's March 1994 testimony that he took some courses for nursing school, he has not been shown to have the appropriate medical training and expertise to opine as to whether his current low back disorder had its onset during, or is otherwise related to military service.  See Jandreau, 492 F.3d at 1376.

In short, the Board finds that "the evidence supporting the claim is insufficient to trigger the duty to assist when the old and new evidence is considered together, [and, therefore,] the new-and-material evidence standard has not been met and the claim should not be reopened.   Shade, 24 Vet.App. at 123 (Lance, J. concurring); see 66 Fed.Reg. 45620-01, 45629 (Aug. 29, 2001) ("We believe it is fair and reasonable to apply the same standard . . . in determining whether a claim has been reopened, triggering VA's full duty to assist by providing a VA examination or obtaining a medical opinion.").  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim of entitlement to service connection for a low back disorder.  The preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a low back disorder is denied.


REMAND

Regarding the Veteran's service connection claim for a psychiatric disorder, the Board notes that the Veteran did not receive adequate notice to satisfy VA's duty to notify as set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In his May 2011 Statement in Support of Claim for Service Connection for PTSD, the Veteran described facing racial discrimination during service and reported being assaulted by other service members.  However, the Veteran has not been informed of the requirements for substantiating a claim for service connection for PTSD based on an in-service personal assault.  Thus, he must be provided with additional notice on remand.

In addition, a VA medical examination and opinion are needed to adjudicate the claim for service connection for a psychiatric disorder, to include PTSD and depression.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  For a PTSD claim stemming from an in-service personal assault, under 38 C.F.R. § 3.304(f)(5), a medical opinion may be secured to determine whether the occurrence of an in-service stressor is corroborated.  Menegassi v. Shinseki, 658 F.3d 1379, 1383 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999). 

The Board also finds that a remand is necessary for the Veteran's service connection claim for diabetes.  The Veteran contends his diabetes is due to his exposure to Agent Orange while serving in Guam in 1970.  See September 2008 Statement in Support of Claim; September 2008 Letter to the Veteran from the US Coast Guard.  In response to the RO's request for records related to herbicide exposure, the NPRC stated that no records existed.  See July 2008 NPRC response.  However, the RO did not follow the steps provided by the M21-1 for verifying herbicide exposure on a factual basis when the Veteran reports exposure in locations other than the Republic of Vietnam, the Korean DMZ, or Thailand.  The M21-1 states that if the Veteran fails to provide the necessary information to verify his herbicide exposure, the case should be referred to the RO JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  See M21-1, IV.ii.1.H.7.a.   However, no formal finding was made.  As such, the relevant development specified by the M21-1 should be completed upon remand.

In addition, the Veteran reported receiving SSA disability benefits in an April 2016 statement.  These records have not yet been obtained.  A December 2008 record from the NorthShore Regional Medical Center discussing the Veteran's depression and symptoms of PTSD noted that he was planning to apply for SSA disability benefits.  VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Golz, 590 F.3d at 1317.  As these records appear to be relevant to the Veteran's service connection claim for a psychiatric disorder, the Board finds that they should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send the Veteran a notice letter informing him of the information and evidence required to substantiate a service connection claim for PTSD based on in-service personal assault.  The letter should (1) inform him of the information and evidence that is necessary to substantiate a PTSD claim based on in-service personal assault; (2) inform him of the information and evidence that VA will seek to provide; and (3) inform him of the information and evidence that he is expected to provide.  The letter should further explain how disability ratings and effective dates are determined.

Specifically, this letter should be compliant with 38 C.F.R. § 3.304(f), advising the Veteran of specific forms of evidence to corroborate his account of in-service personal assault and that behavioral changes may constitute credible supporting evidence of the stressor.  This letter should also include a VA Form 21-0781a (Statement in Support of Claim for PTSD Secondary to Personal Assault).

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder and diabetes mellitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

3.  The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the Southeast Louisiana Veterans Health Care System dated since May 2016.

4.  Comply with the evidentiary development as directed in M21-1, IV.ii.1.H.7.a.  Specifically, the AOJ must furnish to the VA Compensation Service the pertinent data of the Veteran's reported Agent Orange exposure in Guam.  In addition, the AOJ must request a review of the DoD's inventory of herbicide operations to determine whether herbicides were used as claimed.  If the Veteran has not furnished sufficient information to permit a search by the JSRRC, the case should be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.

5.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.

If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.  

6.  After completing the above actions, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder other than a personality disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  He or she should specifically indicate whether the Veteran has major depressive disorder and PTSD.  If not, the examiner should address the prior diagnoses of record and explain why such a diagnosis is not warranted.

For each diagnosis identified other than PTSD and a personality disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.  In so doing, he or she should discuss the significance, if any, of the gap in time between the Veteran's military service and diagnosis.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any personal assault that the examiner determines to have occurred during service may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.
If there is a verified stressor or if the examiner determines that a personal assault occurred in service, he or she should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including personal assault if found.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

7.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


